
	

 S982 ENR: Freedom to Fish Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		One Hundred Thirteenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and thirteen
		S. 982
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To prohibit the Corps of Engineers from
		  taking certain actions to establish a restricted area prohibiting public access
		  to waters downstream of a dam, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom to Fish
			 Act.
		2.Restricted areas at corps of engineers
			 dams
			(a)DefinitionsIn this Act:
				(1)Restricted areaThe term restricted area means
			 a restricted area for hazardous waters at dams and other civil works structures
			 in the Cumberland River basin established in accordance with chapter 10 of the
			 regulation entitled Project Operations: Navigation and Dredging
			 Operations and Maintenance Policies, published by the Corps of
			 Engineers on November 29, 1996, and any related regulations or guidance.
				(2)SecretaryThe term Secretary means the
			 Secretary of the Army, acting through the Chief of Engineers.
				(b)Existing Restricted AreaIf the Secretary has established a
			 restricted area or modified an existing restricted area during the period
			 beginning on August 1, 2012, and ending on the day before the date of enactment
			 of this Act, the Secretary shall—
				(1)cease implementing and enforcing the
			 restricted area until the date that is 2 years after the date of enactment of
			 this Act; and
				(2)remove any permanent physical barriers
			 constructed in connection with the restricted area.
				(c)Establishing new restricted
			 areaIf, on or after the date
			 of enactment of this Act, the Secretary establishes any restricted area, the
			 Secretary shall—
				(1)ensure that any restrictions are based on
			 operational conditions that create hazardous waters;
				(2)publish a draft describing the restricted
			 area and seek and consider public comment on that draft prior to establishing
			 the restricted area;
				(3)not implement or enforce the restricted
			 area until the date that is 2 years after the date of enactment of this Act;
			 and
				(4)not take any action to establish a
			 permanent physical barrier in connection with the restricted area.
				(d)ExclusionsFor purposes of this section, the
			 installation and maintenance of measures for alerting the public of hazardous
			 water conditions and restricted areas, including sirens, strobe lights, and
			 signage, shall not be considered to be a permanent physical barrier.
			(e)Enforcement
				(1)In generalEnforcement of a restricted area shall be
			 the sole responsibility of the State in which the restricted area is
			 located.
				(2)Existing authoritiesThe Secretary shall not assess any penalty
			 for entrance into a restricted area under section 4 of the Act entitled
			 An Act authorizing the construction of certain public works on rivers
			 and harbors for flood control, and for other purposes, approved
			 December 22, 1944 (16 U.S.C. 460d).
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
